            Case 3:20-cv-03698-WHO Document 47 Filed 03/31/21 Page 1 of 6




 1   GUTRIDE SAFIER LLP
       Seth A. Safier (Bar No. 197427)
 2     Marie A. McCrary (Bar No. 262670)
     100 Pine Street, Suite 1250
 3   San Francisco, CA 94111
     Telephone:     (415) 639-9090
 4   Facsimile:     (415) 449-6469
 5   Attorneys for Plaintiffs
 6
     SINGER CASHMAN LLP
 7     Adam S. Cashman (Bar No. 255063)
       acashman@singercashman.com
 8     Doug Tilley (Bar No. 265997)
       dtilley@singercashman.com
 9   505 Montgomery Street, Suite 1100
     San Francisco, CA 94111
10   Telephone:    (415) 500-6080
     Facsimile:    (415) 500-6080
11
     Attorneys for Eventbrite, Inc.
12

13                                    UNITED STATES DISTRICT COURT
14                                  NORTHERN DISTRICT OF CALIFORNIA
15                                         SAN FRANCISCO DIVISION
16
     SHERRI SNOW and LINDA CONNER, as                        CASE NO. 3:20-CV-03698-WHO
17   individuals, on behalf of themselves, the
     general public and those similarly situated,
18                                                           STIPULATION AND ORDER RE:
                      Plaintiffs,                            UPDATED BRIEFING SCHEDULE RE:
19                                                           DEFENDANT EVENTBRITE, INC.’S
20   v.                                                      SECOND MOTION TO COMPEL
                                                             ARBITRATION
     EVENTBRITE, INC.,
21
                                                             [Civil L.R. 6-1(b), 6-2]
                      Defendant.
22
                                                             Complaint Filed: June 4, 2020
23

24

25

26
27

28
                                                            -1-
          STIPULATION AND PROPOSED ORDER RE: UPDATED BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND
                                             MOTION TO COMPEL ARBITRATION
                                                CASE NO. 3:20-CV-03698-WHO
            Case 3:20-cv-03698-WHO Document 47 Filed 03/31/21 Page 2 of 6




 1           Pursuant to Civil L.R. 6-1(b) and 6-2, Plaintiffs Sherri Snow and Linda Conner (collectively,

 2   “Plaintiffs”) and Defendant Eventbrite, Inc. (“Eventbrite” and, together with Plaintiffs, the “Parties”),

 3   through their undersigned counsel, hereby stipulate and agree as follows regarding document

 4   production and the corresponding briefing schedule regarding Eventbrite’s Second Motion to Compel

 5   Arbitration:

 6           WHEREAS, Plaintiffs initiated this action on June 4, 2020 (see Dkt. No. 1);

 7           WHEREAS, on June 9, 2020, Eventbrite agreed to accept service electronically, in exchange

 8   for a 30 day extension of time to respond to that Complaint;

 9           WHEREAS, on July 28, 2020, the Parties submitted a stipulation in which (a) Eventbrite
10   advised the Court of its intent to file a motion to compel arbitration of Plaintiffs’ claims; (b) the

11   Parties agreed that Plaintiffs would receive specified arbitration-related discovery; (c) the Parties

12   proposed a briefing and hearing schedule for Eventbrite’s motion to compel arbitration; and (d) the

13   Parties proposed a schedule for Eventbrite to respond to the Complaint in the event its motion to

14   compel arbitration was denied (see Dkt. No. 12);

15           WHEREAS, on August 10, 2020, the Court modified and entered the Parties’ stipulation (see

16   Dkt. No. 16);

17           WHEREAS, on August 31, 2020, Eventbrite filed its motion to compel arbitration (see Dkt.

18   No. 18);

19           WHEREAS, on October 19, 2020, the Court denied Eventbrite’s motion to compel arbitration
20   (see Dkt. No. 22);

21           WHEREAS, on October 30, 2020, Eventbrite informed Plaintiff of its intention to file a

22   renewed motion to compel arbitration and Plaintiff agreed to a seven-day extension of Eventbrite’s

23   deadline to respond to the Complaint while the Parties met and conferred on Eventbrite’s motion;

24           WHEREAS, on November 2, 2020, the Court entered the Parties’ stipulation (see Dkt. No.

25   24);

26           WHEREAS, on November 16, 2020, Eventbrite filed its second motion to compel arbitration
27   (see Dkt. No. 27);

28
                                                          -1-
        STIPULATION AND PROPOSED ORDER RE: UPDATED BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND
                                           MOTION TO COMPEL ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
            Case 3:20-cv-03698-WHO Document 47 Filed 03/31/21 Page 3 of 6




 1           WHEREAS, on November 25, 2020, in light of the Thanksgiving holiday, the Parties filed a

 2   stipulation in which they agreed to a seven-day extension of both Plaintiffs’ deadline to file an

 3   opposition to Eventbrite’s Second Motion to Compel Arbitration and Eventbrite’s deadline to file a

 4   reply in support of its Second Motion to Compel Arbitration (See Dkt. No. 32);

 5           WHEREAS, on November 30, 2020, the Court entered the Parties’ stipulation (see Dkt. No.

 6   33);

 7           WHEREAS, on December 1, 2020, Plaintiffs served a second set of arbitration-related

 8   Requests for Production and Interrogatories, as well as a Notice of Deposition for Nick Popoff, on

 9   Eventbrite (Plaintiffs’ “Second Arbitration Discovery Requests”);
10           WHEREAS, on December 7, 2020, the Parties filed a stipulation in which Eventbrite agreed

11   to respond to Plaintiffs’ second set of arbitration-related discovery and, to accommodate said

12   discovery, to modify the briefing schedule on Eventbrite’s Second Motion to Compel Arbitration (see

13   Dkt. No. 36);

14           WHEREAS, on December 8, 2020, the Court entered the Parties’ stipulation (see Dkt. No.

15   37);

16           WHEREAS, on January 15, 2021, Eventbrite responded to Plaintiffs’ second set of

17   arbitration-related discovery and produced corresponding documents;

18           WHEREAS, on February 19, 2021, the Parties filed a joint discovery letter brief concerning

19   Eventbrite’s response to Plaintiffs’ second set of arbitration-related discovery (see Dkt. No. 42);
20           WHEREAS, the Parties agreed to delay the deposition of Nick Popoff until after the issues in

21   the Parties’ joint discovery dispute letter was resolved by the Court;

22           WHEREAS, on February 22, 2021, the Court ordered Eventbrite to “produce the requested

23   templating files for the 14 dates previously identified in the production requests and [to] produce the

24   dates on which the other files at issue were created or modified, and related metadata” (see Dkt. No.

25   43);

26           WHEREAS, Plaintiffs’ deadline to respond to Eventbrite’s Second Motion to Compel
27   Arbitration was March 15, 2021;

28
                                                          -1-
        STIPULATION AND PROPOSED ORDER RE: UPDATED BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND
                                           MOTION TO COMPEL ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
           Case 3:20-cv-03698-WHO Document 47 Filed 03/31/21 Page 4 of 6




 1          WHEREAS, on March 15, 2021, the Parties filed a stipulation that discussions were ongoing

 2   regarding: (i) the deadline for Eventbrite to comply with the Court’s February 22, 2021 Order; (ii) the

 3   deadline for Mr. Popoff’s deposition; and (iii) a briefing schedule for Plaintiffs’ opposition to

 4   Eventbrite’s Second Motion to Compel Arbitration and Eventbrite’s reply (see Dkt. No. 44);

 5          WHEREAS, on March 17, 2021, the Court entered the Parties’ stipulation (see Dkt. No. 45);

 6          WHEREAS, the Parties met and conferred on March 22, 2021, regarding a modified schedule

 7   for the outstanding discovery, remaining briefing regarding Eventbrite’s Second Motion to Compel

 8   Arbitration, and the deposition of Mr. Popoff regarding the same; and

 9          WHEREAS, there is currently no trial date set, nor are there any other case deadlines
10   calendared, so the Parties do not anticipate that this extension would have a significant impact on the

11   case calendar.

12          THEREFORE, it is hereby stipulated and agreed as follows:

13              1. Eventbrite will produce all the documents ordered by the Court’s February 22, 2021

14                    Order by April 16, 2021.

15              2. Unless otherwise agreed between the Parties, Plaintiffs will conduct the deposition of

16                    Nick Popoff by May 17, 2021.

17              3. Plaintiffs’ deadline to respond to Eventbrite’s Second Motion to Compel Arbitration

18                    shall be extended to June 16, 2021.

19              4. Eventbrite’s Reply to Plaintiffs’ Response to its Second Motion to Compel Arbitration
20                    shall be extended to July 16, 2021.

21

22   Respectfully submitted,

23

24    Date: March 30, 2021                       GUTRIDE SAFIER LLP
25
                                                 By: /s/ Seth A. Safier /s/
26                                                   Seth A. Safier
                                                     Marie A. McCrary
27                                                   Attorneys for Plaintiffs

28
                                                          -1-
        STIPULATION AND PROPOSED ORDER RE: UPDATED BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND
                                           MOTION TO COMPEL ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
          Case 3:20-cv-03698-WHO Document 47 Filed 03/31/21 Page 5 of 6




 1
     Date: March 30, 2021                        SINGER CASHMAN LLP
 2
                                                 By: /s/ Adam S. Cashman /s/
 3
                                                     Adam S. Cashman
 4                                                   Doug Tilley
                                                     Attorneys for Eventbrite, Inc.
 5

 6
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 7
     Hearing set for August 11, 2021 at 2:00 p.m.
 8   Dated:March 31, 2021                                  ________________________________
 9                                                         HON. WILLIAM H. ORRICK
                                                           UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                          -1-
        STIPULATION AND PROPOSED ORDER RE: UPDATED BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND
                                           MOTION TO COMPEL ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
           Case 3:20-cv-03698-WHO Document 47 Filed 03/31/21 Page 6 of 6




 1                      ATTESTATION PURSUANT TO LOCAL RULE 5-1(I)(3)

 2          I, Seth A. Safier, am the ECF user whose identification and password are being used to file

 3   this Stipulation re: Updated Briefing Briefing Schedule re: Eventbrite’s Second Motion to Compel

 4   Arbitration. In compliance with L.R. 5-1(i)(3), I hereby attest that Eventbrite’s counsel, Adam S.

 5   Cashman, concurs in this filing.

 6

 7   Dated: March 30, 2021                         By: /s/ Seth A. Safier /s/
                                                      Seth A. Safier
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                          -1-
        STIPULATION AND PROPOSED ORDER RE: UPDATED BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND
                                           MOTION TO COMPEL ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
